Citation Nr: 0111180	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  98-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Attorney Charles W. Schiesser


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The deceased veteran had active military duty from August 
1951 to October 1955.  The appellant is the deceased 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a June 1998 decision, the Board denied the appellant's 
claim as to whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals (hereinafter, "the Court")).  In August 2000, VA, as 
the appellee, filed an unopposed Motion for Remand (Motion).  
In an Order, dated on October 2, 2000, the Court granted the 
Motion, vacated the June 1998 Board decision that denied the 
claim to reopen service connection for the cause of the 
veteran's death, and remanded the case, pursuant to 38 
U.S.C.A. § 7252(a) (West 1991), for compliance with the 
instructions contained in the Motion.  Copies of the Court 
Order and the Motion have been associated with the claims 
file.


REMAND

The Court Order provides pursuant to the Motion that a remand 
is required in the instant case based upon the Federal 
Circuit Court of Appeals' recent decision in Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In Hodge, the Federal Circuit 
overturned the test for new and material evidence formulated 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), and held that the Secretary's regulatory definition 
contained in 38 C.F.R. § 3.156(a), is controlling.  Hodge, 
155 F.3d at 1361-64.  

The Board's determination in June 1998, that the appellant 
did not present new and material evidence relied squarely on 
the Colvin test invalidated by the Federal Circuit.  
Therefore, a remand was required pursuant to Hodge, 155, F.3d 
at 1361-64; see also Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (holding that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply).  
The Board notes that a remand by the Court obligates the 
Secretary to comply with the terms of the Remand Order and 
imposes a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In compliance with the terms of the Remand Order, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, supra.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In particular, it is noted that the veteran died on October 
[redacted], 1955.  At the time of his death a line of duty 
investigation was performed.  In the original February 
1956 decision that denied entitlement to service connection 
for the cause of the veteran's death, it was determined that 
the veteran's death did not occur in the line of duty and was 
the result of willful misconduct.  The appellant currently 
alleges that she sought from VA, a complete copy of the 
Report of Investigation regarding the line of duty 
investigation dated November 4, 1955 as it pertained to the 
veteran's death.  She contends that only a part of the report 
was provided to her by VA, along with illegible witness 
statements.  She alleges that this "withholding" was done 
by the military service and by the VA.  

To ensure full compliance with due process requirements, and 
to fulfill its duty to assist the appellant, this claim is 
Remanded to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  In particular, pursuant to the 
appellant's allegations, the RO should 
ascertain whether VA has all of the 
military records pertaining to the 
veteran's death.  If not, the RO through 
official channels, should make an attempt 
to secure any outstanding military and 
medical records surrounding the veteran's 
death in 1955.  If the search for these 
records is negative, documentation from 
the official source, to that effect, 
should be placed in the claims file.  
Thereafter, in accordance with 
appropriate administrative procedures for 
the release of VA records, the RO should 
provide the appellant with a complete 
copy of all indicated records pertaining 
to the veteran's death and military 
investigations surrounding his death. 

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the Court. 
The Court has stated that compliance by 
the Board or the RO is neither optional 
nor discretionary.  See Stegall v. West, 
supra.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



